DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (WO 2010/005992 A1, “Myung”).
With respect to claims 1 and 14, Myung discloses an article comprising a layer comprising an interpenetrating polymer network (IPN) or semi-IPN ([0009], [0016], [0116]) comprising a crosslinked or cured polyurethane ([0012], [0020], [0089], Example 4), crosslinked components ([0089], [0102]), and a photoinitiator ([0089], [0098], [0100]). The polyurethane is a thermoplastic polyether urethane ([0116]). The crosslinked components include polyacrylic acid and polymethyl methacrylate ([0102]), i.e. acrylates and methacrylates. The article is an IPN structure 50 having a polymer P that interpenetrates a first thermoplastic TP1, which is formed atop a second thermoplastic TP2 ([0116]). The second thermoplastic TP2 is a polycarbonate urethane ([0116]). The polymer P and first thermoplastic TP1 corresponds to the presently claimed first layer comprising an interpenetrating network; the second thermoplastic TP2 corresponds to the second layer presently claimed. As can be seen from Fig. 5 below, the first layer is bonded to one major surface of the second layer.

    PNG
    media_image1.png
    255
    337
    media_image1.png
    Greyscale

In light of the overlap between the claimed multilayer film and that taught by Myung, it would have been obvious to one of ordinary skill in the art to use a multilayer film that is both taught by Myung and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claim 10, while there may be no explicit disclosure from Myung regarding the first layer exhibiting a permanent marker stain removal value of greater than about 90% light transmission, given that Myung discloses an identical article made from identical components as that presently claimed, it is clear the article of Myung would necessarily inherently exhibit a permanent marker stain removal value of greater than about 90% light transmission.
With respect to claim 11, while there may be no explicit disclosure from Myung regarding the first layer exhibiting a tar stain removal of between about 4.5 to 22 Delta YI, given that Myung discloses an identical article made from identical components as that presently claimed, it is clear the article of Myung would necessarily inherently exhibit a tar stain removal of between about 4.5 to 22 Delta YI.
With respect to claim 12, while there may be no explicit disclosure from Myung regarding the first layer exhibiting a scratch resistance of greater than about 85 gloss units, given that Myung discloses an identical article made from identical components as that presently claimed, it is clear the article of Myung would necessarily inherently exhibit a scratch resistance of greater than about 85 gloss units.
With respect to claim 13, while there may be no explicit disclosure from Myung regarding the first layer having a gloss of greater than about 90 gloss units, given that Myung discloses an identical article made from identical components as that presently claimed, it is clear the article of Myung would necessarily inherently have a gloss of greater than about 90 gloss units.
With respect to claim 15, Myung discloses the article may be attached using adhesives ([0128]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any adhesive, including a pressure sensitive adhesive as presently claimed, for the purpose of bonding the article to a desired substrate. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (WO 2010/005992 A1, “Myung) as applied to claim 1 above, and further in view of Barrera (US 5,965,256).
With respect to claim 5, while Myung discloses the multilayer film as set forth above, Myung does not disclose the use of a heat stabilizer.
Barrera teaches an IPN made from urethane and acrylate polymers (Col. 8, lines 8-10) which includes stabilizers that protect against thermal degradation (Col. 12, lines 36-40), i.e. heat stabilizers.
Myung and Barrera are analogous inventions in the field of interpenetrating polymer networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IPN of Myung to contain a heat stabilizer as taught by Barrera in order to protect the IPN from thermal degradation (Barrera, Col. 12, lines 36-40).

Allowable Subject Matter
Claims 2, 4, and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance. Claims 2. 4, 6-9, and 15 are allowable over the “closest” prior art Myung et al. (WO 2010/005992 A1, “Myung”), Joseph et al. (US 5,959,775, “Joseph”), Swiderski et al. (Urethane Acrylate Oligomers and UV/EV Curing: A Disruptive Technology for Traditional Urethane Prepolymers, “Swiderski”), Barrera (US 5,965,256), and Ellison et al. (US 5,342,666, “Ellison”).
Myung discloses an article comprising a layer comprising an interpenetrating polymer network (IPN) or semi-IPN ([0009], [0016], [0116]) comprising a crosslinked or cured polyurethane ([0012], [0020], [0089], Example 4), crosslinked components ([0089], [0102]), and a photoinitiator ([0089], [0098], [0100]). The polyurethane is a thermoplastic polyether urethane ([0116]). The crosslinked components include polyacrylic acid and polymethyl methacrylate ([0102]), i.e. acrylates and methacrylates. The article is an IPN structure 50 having a polymer P that interpenetrates a first thermoplastic TP1, which is formed atop a second thermoplastic TP2 ([0116]). The second thermoplastic TP2 is a polycarbonate urethane ([0116]). The polymer P and first thermoplastic TP1 corresponds to the presently claimed first layer comprising an interpenetrating network; the second thermoplastic TP2 corresponds to the second layer presently claimed.
However, Myung does not disclose the crosslinked components being selected from the group claimed in claim 2, nor wherein the photoinitiator is selected from the group claimed in claim 4, nor the thicknesses of the layers, nor the content of the components of the layers.
Joseph discloses a bead bonding or binder layer comprising a semi-IPN (i.e., an IPN layer) made from polyurethane and acrylate components including tri(meth)acrylates (Col. 2, lines 60-62; Col. 3, lines 18-25, 55, 57-58; Col. 4, lines 15-19; Col. 7, lines 28-29; Col. 8, lines 11-15). Joseph further discloses the presence of a cover film made from polycarbonate (Col. 9, lines 47-50). The polyisocyanate is made from H12MDI and caprolactone polyols, polycarbonate polyols, and polyester polyols (Col. 4, line 64; Col. 5, lines 21, 28-29, 31, 33, and 38); thus, the polyurethane is thermoplastic since it is made from identical components as that of the present inventions (see instant specification, [0018-0019]). The polyurethane is thermally cured (Col. 4, lines 19-20).
However, Joseph does not disclose the use of a photoinitiator. Further, the semi-IPN formed by Joseph would be different than the claimed IPN as discussed by applicant on pages 9-11 of the response filed 25 April 2022.
Swiderski teaches urethane acrylates that are UV cured using a photoinitiator such as 1-hydroxy cyclohexylphenyl ketone provide an environmentally friendly way to produce urethane acrylates (page 3, paragraph under “Scheme 3”, “Scheme 4”; page 4, paragraph under “Figure 1”; page 5, Table 1).
However, Swiderski teaches the thermal cure of urethane prepolymers is time and energy intensive, and the polyurethane is UV cured as opposed to thermally cured in Joseph. Swiderski also does not disclose IPN as presently claimed.
Barrera discloses an IPN connected by a tie layer to an adhesive layer (Col. 4, lines 53-57). The IPN is made from urethane acrylate, such as those made from urethane and acrylate (Col. 3, lines 44-45; Col. 8, lines 8-10). The polyurethane is made from polyisocyanates such as H12MDI (Col. 9, line 60-Col. 10 line 1) and are reacted with polyols such as polyesters, polyethers, and polycarbonates (Col. 10, lines 39-49) and caprolactone polyols, polycarbonate polyols, poly(tetramethylene ether) glycols (i.e., polyether polyols), and polyester polyols (Col. 11, lines 34-52); thus, the polyurethane is a thermoplastic polyurethane. The tie layer is made from a fluoro-containing polymer (Col. 4, lines 55-57), such as thermoplastic fluoro-polymers made by Ellison (Col. 14, lines 24-26 and 29-30). The adhesive layer includes pressure sensitive adhesives (PSA) (Col. 5, lines 62-65). Barrera additionally discloses the use of a photoinitiator (Col. 6, line 22).
However, Barrera does not disclose the tie layer is made from a thermoplastic polymer, and does not disclose wherein the photoinitiator is one selected from the group presently claimed. Barrera does not disclose IPN as presently claimed as discussed on pages 15-16 of the response filed 25 April 2022.
Ellison teaches polymer films made from fluoro-polymers blended with urethane polymers provide films which do not fade, peel, chalk, or crack when exposed to the environment (Col. 4, lines 23-24), i.e. are weatherable.
However, Ellison does not disclose the use of IPNs or a photoinitiator.
Thus, none of the references, either alone or in combination, disclose the presently claimed components or their amounts.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive.
Applicant argues they have discovered superior an unexpected results, and points to the Examples for support. The Examples are not persuasive because they are not commensurate in scope with the claims for the following reasons.
Firstly, the Examples relate to IPNs made from one specific thermoplastic polyurethane being TPU 93A (aliphatic polycaprolactone based thermoplastic polyurethane from Lubrizol Corp.) whereas the present claims broadly allow for an IPN made from any polyurethane, and any polycarbonate, polycaprolactone, or combinations thereof. Further, the thermoplastic polyurethane is present in specific amounts in the Examples, whereas the present claims broadly allow for any amount.
Secondly, the Examples use specific crosslinked components (namely TAIC, TMPTA, and DTMPTA) in specific amounts, whereas the present claims broadly allow for any crosslinked component selected from the group consisting of acrylates, methacrylates, and allylic isocyanurates, in any amount.
Thirdly, the Examples use specific photoinitiators in specific amounts, whereas the present claims broadly allow for any photoinitiator in any amount.
Fourthly, only Examples 7-8 use a thermoplastic polyurethane as the second layer, whereas the present claims broadly allow for more than one layer being any polyurethane, any polycarbonate, any polycaprolactone, or a combination thereof. It does not appear that Examples 3 and 5-6 use a second layer. Examples 1-2 and 4 appear to use an unspecified release liner as a second layer.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787